Citation Nr: 1719384	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disorder only as secondary to service-connected right shoulder post-surgical degenerative joint disease with scar (right shoulder disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) from May 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was previously before the Board in March 2015.

The Veteran later appeared before the undersigned in November 2013 and delivered sworn testimony via video conference hearing in Denver, Colorado.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and the Board hearing transciprt, but otherwise contains documents duplicative of what is in VBMS or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Left ear or right ear hearing loss was not present in service or within a year thereafter, and are otherwise unrelated to active service.

2.  Tinnitus was not present in service or within a year thereafter, and is otherwise unrelated to active service.

3.  The left shoulder disorder was chronically worsened by service-connected right shoulder disability.
CONCLUSIONS OF LAW

1.  Left ear or right ear hearing loss was not incurred in, or aggravated by, active service, nor may they be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  Left shoulder degenerative joint disease was aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by letters dated in January 2010 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.

The Board finds that the VA examinations and opinions obtained in this case are adequate as the opinions considered the pertinent evidence of record and provided a rationale for the conclusions, to include consideration of the blast explosion during service regarding hearing loss and tinnitus.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the in-service event, the Veteran's alleged symptoms, and all medical treatment since that time.  Not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," here, clarity regarding the onset of the Veteran's hearing and left shoulder problems, were also discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to obtain VA medical records and to obtain adequate VA examinations, and such directives have been met.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss and tinnitus are considered organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  As such, service connection for sensorineural hearing loss and tinnitus may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology is applicable.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).


I.  Hearing loss and tinnitus

At his November 2013 Board hearing the Veteran indicated that he began noticing hearing loss right after service.  After service he worked with heavy equipment.  He had not worn ear protection during active duty, including during his service in Korea.  The Veteran stated that he was involved in an explosion that injured his right shoulder.  The Veteran also stated that he first noticed ringing in his ears from the late 1980s to the present.  The Veteran asserted that a VA medical personnel had told him that his hearing loss "could" be related to service.

The Veteran's STRs are negative for any complaints, treatment, or diagnoses of tinnitus or hearing loss.  The Veteran's May 1966 service pre-induction examination noted that the Veteran's ears were normal.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The Veteran specifically denied that he had ear trouble on the May 1966 Medical History Report.

The Veteran's June 1968 service separation examination noted that the Veteran's ears were normal.  Audiometric findings (International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not tested
10
LEFT
10
10
10
Not tested
10

The Veteran specifically denied that he had ear trouble or hearing loss on the June 1968 Medical History Report.  

At a January 1969 VA general medical examination the Veteran's ears were noted to have no significant abnormalities.  It was specifically indicated that there was no hearing loss noted.

A July 2002 VA audiological record (VA employee annual hearing test) noted left and right ear hearing loss for VA purposes.  In an October 2002 VA audiological record the Veteran reported intermittent tinnitus of both ears.

At a September 2011 VA audiological examination the Veteran reported military noise exposure that included small arms fire, heavy weapons fire, artillery, aircraft, and explosions.  The Veteran's post-service occupational noise exposure included trucks and compactors for 23 years and further noted construction equipment noise.  The Veteran denied any recreational noise exposure.  The Veteran reported long-standing tinnitus but could not remember the exact date of onset.  The diagnosis was right and left sensorineural hearing loss for VA purposes and tinnitus.  The examiner found that the hearing loss was not related to service as there was normal hearing at discharge and no significant threshold shift from service entrance to discharge.  The examiner opined that tinnitus was unrelated to service, but did not supply a rationale.

At a December 2015 VA audiological examination, it was noted that the Veteran had left ear and right ear sensorineural hearing loss for VA purposes.  The examiner conceded in-service noise exposure, including an explosive blast, based on the Veteran's lay statements, and stated that the lay statements in general were considered.  The examiner opined that the hearing loss and tinnitus are not related to active service because the Veteran did not have a significant change in hearing threshold in service and there were no negative findings at discharge, only a normal variability.  

The Board finds that service connection for hearing loss and tinnitus are not warranted.  First, there are current diagnoses, as indicated by 2002 VA records and both VA examinations.  Second, however, there are no findings of a chronic condition during service.  Thus, continuity of symptomatology is not indicated.  Third, there is no diagnosis within one year of service, as indicated both by the Veteran's lay statements and the 1969 VA examination.  Thus, service connection cannot be presumed on either basis.

Moreover, the evidence of record indicates there is no nexus between these disorders and active service.  The Board accords significant probative value to the 2015 VA examination and opinion as it was based upon a complete review of the relevant medical evidence, including service records and post-service medical records.  Furthermore, the examiner provided a significant discussion in support of his opinion.  The Board finds that the May 2015 VA examiner's opinion is probative and persuasive because it took into consideration the Veteran's medical records and history, his complaints, and provided a comprehensive and detailed supporting rationale, including citation to medical literature regarding the Veteran's particular circumstances.

The Veteran is competent to report having sustained acoustic trauma during his periods of service, and such assertions in this case are credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, lacks the medical training and expertise to opine that any current left ear or right ear hearing loss or tinnitus are etiologically related to acoustic trauma in service.  The May 2015 VA examiner's opinion, which was rendered by a trained medical professional, outweighs any lay opinion provided by the Veteran on this medically complex matter.  

Further, while the Veteran is competent to report that he has had left ear and right ear hearing loss since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not consistent.  In this regard, the Board notes that the Veteran specifically denied hearing loss at the time of his separation from service, and shortly following service (on a January 1969 VA examination) a specific finding of no hearing loss was made.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of left ear or right ear hearing loss.

As for tinnitus, the Veteran is considered competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002.  The Board observes, however, that the Veteran has not claimed a continuity of tinnitus symptomatology since service, and such has not been shown.  At his November 2013 Board hearing the Veteran stated that he had not noted his tinnitus until the late 1980s, and the Veteran made no reference to tinnitus upon his separation from service or shortly thereafter at the January 1969 VA examination.  Further, the May 2015 VA examiner specifically stated that the Veteran's tinnitus was not related to service, to include any in-service explosion.  Based on the foregoing, service connection for the Veteran's tinnitus is not warranted.

As the preponderance of evidence is unfavorable to the claims, the Board must deny the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  There is no reasonable doubt to be resolved as to those issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Left shoulder

In September 2008 the Veteran was denied service connection for left shoulder disability on a direct basis.  In this case, the Veteran asserts that his left shoulder disability has resulted as secondary to service-connected right shoulder disability.  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was granted service connection for right shoulder disability in January 1969.  The Veteran's right shoulder disability is rated as 20 percent disabling and is now, following surgery, characterized as right total shoulder arthroplasty.  The Veteran has been diagnosed with current left shoulder degenerative joint disease.

At the November 2013 Board hearing the Veteran indicated that he was left handed and that his left shoulder pain began developing in 2009.  The Veteran indicated that he believed his left shoulder had worsened due to overuse of the left shoulder due to the disability of his right shoulder.

In a May 2010 VA examination, the Veteran reported onset of left shoulder pain 2 to 3 years prior, especially with overuse.  The diagnosis was left shoulder degenerative joint disease.  The examiner found that it was less likely as not that the disorder was caused by the right shoulder disability due to the lapse in time of onset of symptoms in the left shoulder and the Veteran's manual jobs during that period of time.  

In a January 2012 letter, a VA physician (DR, MD) stated as follows:

[The Veteran] has a service related right shoulder injury and has progressive left shoulder pain related to degenerative arthritis and rotator cuff damage.  He has likely overused his left shoulder over the years due to his right shoulder damage leading to some of his left shoulder pain syndrome.

In a January 2013 VA examination, the Veteran reported left shoulder pain since 2009.  The examiner reviewed the relevant medical records and elicited a history from the Veteran.  The examiner found that any left shoulder overuse was less likely as not due to the right shoulder disability because of the time in between the onset of right shoulder disability and left shoulder disorder pain.  

A January 2016 VA examination and opinion was obtained upon a review of the relevant medical evidence.  The examiner reviewed the extensive medical history.  The Veteran reported pain and numbness beginning in 2004.  He had engaged in heavy labor post-service discharge.  The examiner found that it was less likely as not that the left shoulder disorder was related to the right shoulder disability or aggravated by the right shoulder due to lack of symptoms during service, the lapse in time from service to onset of symptoms, and the Veteran's age.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's left shoulder disability is chronically worsened by service-connected right shoulder disability.  Each of the opinions of record indicate that the right shoulder did not cause the left shoulder disorder - in particular the Board accords probative value to the 2013 and 2016 opinions that provided supporting explanations for the finding.  Regarding aggravation, however, the January 2012 VA physician's letter has essentially linked left shoulder aggravation to the service-connected right shoulder disability.  Although a February 2016 VA physician's opinion stated that the Veteran's left shoulder disability had not been aggravated by the right shoulder disability, the Board is unable to distinguish the two opposing opinions.  The February 2016 VA opinion is more comprehensive, but Dr. D had treated the Veteran since at least June 2010 which indicates that Dr. D was aware of the relevant medical history.

The Board observes that Dr. D's opinion did not provide or establish a baseline level of disability for the left shoulder disability before it was worsened by the service-connected right shoulder disability.  However, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here.  It will later be determined if evidence of quantifiable aggravation exists to support a compensable rating, which is not the issue immediately before the Board.

In summary, the Board finds that the most probative evidence demonstrates that the Veteran's left shoulder disability was aggravated by his service-connected disability.  Resolving reasonable doubt in favor of the claimant, the Board finds that service connection for aggravation of left shoulder disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for left shoulder degenerative joint disease, on the basis of aggravation by service-connected disability, is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


